 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, to remain,or to refrain from becoming orremaining,members of a labor organization of their own choosing.BIG TowN SUPER MART, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and Universal Military Trainingand Service Act of 1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office, 720 BulkleyBuilding, 1501 Euclid Avenue,Cleveland, Ohio,Telephone No. Main 1-4465, if theyhave any question concerning this notice or compliance with its provisions.Primrose SuperMarket ofSalem, Inc.andLocal 1435,RetailClerks International Association,AFL-CIO.Case No. 1-CA-4282.August 28, 1961DECISION AND ORDEROn May 13, 1964, Trial Examiner W. Gerard Ryan issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the Act and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe attached Decision.Thereafter, the Respondent filed exceptionsto the Decision, and both Respondent and the General Counsel filedbriefs with the Board.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.'In adopting the Trial Examiner's findings,we correct the following inadvertent errorswhich appear in the DecisionThe Respondent'sprincipal office is located in Haverhill,Massachusetts,rather thanSalem,Massachusetts.PiimroseSuperMarket of Newbury-port,Inc , locatedinNewburyport,is added tothe list ofRespondent's discountmarketsappearing in the section entitled"The Appropriate Unit "Thefigures settingforth thenumber of transfersbetween thevarious stores refer only to transfersin which the Salemstoreis involved(footnote 5).148 NLRB No. 66. PRIMROSESUPER MARKET OF SALEM, INC.ORDER611Pursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, PrimroseSuper Market of Salem, Inc., its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Examiner's Recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was held before Trial Examiner W. Gerard Ryan in Salem,Massachusetts, on January 6, 7, 8, and 9, and in Boston, Massachusetts, on Jan-uary 15, 16, and 17, 1964, on the complaint of General Counsel and the answerof Primrose Super Market of Salem, Inc., herein called the Respondent.'Theissue litigated was whether the Respondent violated Section 8(a)(1) and (5) of theAct.The General Counsel, the Union, and the Respondent filed briefs.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTThe complaint alleged, the answer admitted, and I find that the Respondent is, andhas been at all times material herein, a corporation duly organized under and exist-ing by virtue of the laws of the Commonwealth of Massachusetts, and that at alltimes herein mentioned, Respondent has maintained its principal office and placeof business at 72 Loring Avenue in Salem, Massachusetts, hereinafter called theSalem store, and is now, and continuously has been, engaged at said store in theretail, sale, and distribution of groceries, meat, and related products.In the courseand conduct of its business, Respondent. causes, and continuously has caused at alltimes mentioned herein, large quantities of groceries, produce, meat, and relatedproducts used by it in its retail stores to be purchased and transported in interstatecommerce from and through various States of the United States other than theCommonwealth of Massachusetts.The Respondent sells and distributes groceries,produce,meat, and related products of which the gross value exceeds $500,000annually.The Respondent is and has been engaged in commerce within the meaningof the Act.H. THE LABOR ORGANIZATION INVOLVEDThe complaint alleged, the answer admitted, and I find that Local 1435, RetailClerks, International Association, AFL-CIO, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.M. THE UNFAIR PRACTICES 2A. The 8(a) (1) volationsOn the approximate dates set forth below, the Respondent by its then manager ofthe Salem store, Salvatore Perrotta, and an admitted supervisor within the meaningof the Act, engaged in the following conduct which I find to be violative of Section8(a)(1) of the Act.On or about October 12, employee Gail Ann Rizzotti attended a union meetingwith other employees at the union hall and the meeting which began at the unionhall continued at her home.On October 15 Perrotta stated to her that she "stabbed"him in the back by joining the Union and that he knew all about her going to aunion meeting on the preceding Saturday morning because there was someone tell-ing him everything that was going on and that he knew about the employees goingIThe charge was filed and served on the Respondent on August 28, 1963The amendedcharge was filed and served on September 17, 1963. The complaint issued on Novem-ber 8, 1963.2 All dates herein refer to 1963 unless otherwise stated 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDover to her house.Perrotta then told her if the Union came in thattheywould notget the break periods they were now getting:that break periods would have to betaken inside the store instead of going outside to a diner;that hours would be cutdown;and finally that they were hurting him personally because George Karam-belas(treasurer and general manager of Respondent)would have to use the moneyfor lawyers to stop the Union instead of using the money to get Rizotti a betterpaying job.Perrotta further interrogated her by asking if she were for the Union;told her all the extra money the employees would get would go for dues,assessments,and initiation fees; and solicited her withdrawal from the Union if she were notfor the Union by telling her she could get out by signing two letters, one of whichshe would leave at his desk and mailing the other to the Union.In the latter part of August employee John Tachuk asked Perrotta what he thoughtabout the Union.Perrotta answered by asking Tachuk what he thought.Tachukreplied by saying all the kids were afraid to join because they might be fired to whichPerrotta replied,"No, just the troublemakers in there," pointing to the meatroomwhere Bill Dixon worked.(Dixon had passed out and collected union cards.)About 1 week later Perrotta told Tachuk three more letters withdrawing from theUnion had been signed and asked Tachuk if he did not want to sign one now.In August,Perrotta told employees Gerald Verrette and Joseph Arico that theUnion would not get in and the Union was not good for the store.Arico remarkedthe store would probably close if the Union got in and Perrotta stated if it did notclose there would be no pay increase and that hours of work would be cut to giveemployees the same money. Perrotta then asked if they were in the Union andspecifically asked Verrette why he wanted the Union.In the last part of August,Perrotta solicited Verrette to withdraw from the Unionby giving him paper and pen and telling him what to write. Perrotta supplied the-envelope and the union address.Verrette signed-two letters.He gave one to Perrottaand tore up the other one addressed to the Union when Verrette got outdoors.In the middle of September,Perrotta threatened reprisals by telling employee-Carol McIntire that if the Union got in there would be a money quota; if an em-ployee did not work faster he would be replaced by one who could work faster-and keep up with the quota; while they might make a few more dollars in the longrun they would pay it out in union dues;and the Union was not wanted becausethey wanted one big happy family.-In the first part of September,Perrotta asked employee David Carpentier if he had'gone to a union meeting on the previous day and if he was going to stay in theUnion.Perrotta asked Carpentier if he wanted to sign out of the Union and when,Carpentier said he did not care, Perrotta told him to make out two slips of paper;return one to Perrotta and send one to the union office.Approximately 1V2 weeks later in September,Perrotta asked Carpentier if hehad gone to a union meeting and when Carpentier said he had not, Perrotta toldhim that he had heard that he had gone to the meeting.In the middle or last part of August,Perrotta said to employee Robert Pannetonif he wanted it.Panneton replied in the affirmative.At the end of September Perrotta asked Panneton if he had signed a letter to getout of the Union(Panneton had told Perrotta a couple of days earlier that he didnot want the Union because everything is falling apart).Perrotta told him to-ask Beatrice Karprowicz(head cashier)for paper and pencil and she would tellhim what to write.Karprowicz gave him Peter Dragonis'letterof withdrawal-to copy and she had him write an extra copy for herself which she took. Pan-neton lost the copy to the Union which he was supposed to mail.In the middle of August,Perrotta told employee PeterDragonis that everyonewas signing union cards and asked Dragonis if he were turning on him too.During the last of August,Perrotta asked-Dragonis where all the-big mouths werewho were supposed to be backing them up.Perrotta said thateverybodywas send-ing in letters pulling their names out of the Union right and left.Perrotta toldDragonis he was one of the last ones and Dragonis,not wanting to be one of thelast, asked Perrotta for a form of withdrawal.Perrotta replied he did not have aform but to return the following Monday.On Monday,Perrotta supplied himwith paper,pencil,and envelope and the wording to be used.He told Dragonisto go to the backroom to fill it out,making two copies-one for the Union and one-for Perrotta.Dragonis gave one to Perrotta and mailed the, other to the unionoffice.Although the letter is dated August 27 Dragonis testified it was actually-written on August 26. PRIMROSE- SUPER MARKET OF SALEM) INC.613On October 16 Perrotta told Dragonis he heard they had a union meeting and thatDragonis had talked some of the girls into signing cards but Dragonis denied it,saying it was just a party.The above facts are based on the credited testimony of Rizzotti,3 Tachuk, Verrette,McIntire, Carpentier, Panneton, and Dragonis.Denials by Perrotta have not beencredited.On the approximate dates set forth below the Respondent by its Meat SupervisorAndrew Fichera, an admitted supervisor within the meaning of the Act, engagedin the following conduct which I find to be violative of Section 8 (a) (1) of the Act.During the last part of August, Andrew Fichera asked employees Robert Sesser andDavid Carpentier, "Why don't you guys sign out of the union like the other guys?"Then he mentioned as having signed out employees Verrette, Dragonis, and Michaudand stated that he was only trying to help them as the Union is not going to help them.When Sesser replied that he was not going to sign out Fichera answered, "It is up toyou-make up your own minds" or words to that effect.Carpentier corroborated Sesser's testimony as to the above and, in addition to tell-ing them to drop out of the Union, Fichera also stated that the Union was a "hazard."Also during the last part of August, Fichera asked employee Robert Pannetonif he knew the Union could assess him any time it wanted to. Panneton replied hedid not care as he no longer was in the Union.The above facts are based on the credited testimony of Sesser, Carpentier, andPanneton.Denials by Fichera have not been credited.In arriving at the foregoing facts, I have not relied on controversial testimony withrespect to Head Cashier Beatrice Karprowicz, introduced by the General Counselnot as evidence of any unfair labor practicesbut solely as background evidence.Thefacts as found do not require that background evidence to explain or throw lighton Respondent's conduct.Accordingly, Respondent's motion to strike out evidencerelating to Beatrice Karprowicz as a supervisor or agent of the Respondent is granted.B. The violation of Section 8(a)(5)The Appropriate UnitThe complaint alleged and the answer denied that all full-time and regular part-time employees of Respondent at its Salem store, exclusive of casual employees,guards, and all supervisors as defined in Section 2 (11) of the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act. The Respondent stipulated that on or about August 9 there were35 employees in the Salem store of whom 23 had signed cards designating the Union.The Respondent admitted the allegations of the complaint that on or aboutAugust 9 and 16, and at various times thereafter, the Union requested Respondent tobargain collectively in respect to rates of pay, wages, hours of employment, or otherconditions of employment with the Union as the exclusive representative of all theemployees in the unit set forth above.The Respondent further admitted that on orabout August 9, and at all times thereafter, it refused and continues to refuse to bargaincollectively with the Union as the exclusive representative of all the employees in theunit described above.By way of further answer the Respondent averred that itadvised the Union that the aforesaid unit was not an appropriate unit and thatRespondent doubted that the Union was designated or selected by a majority of theemployees in an appropriate unit for the purposes of collective bargaining andfurther averred that the unit described above was not an appropiate unit within themeaning of Section 9(b) and denied that the Union represented a majority of theemployees in an appropriate unit within the 'meaning of Section 9(b).Thus theissue -presented is whether the employees of the Salem store constituted an appropriateunit.The Respondent contends that the Salem store is so integrated with its fourother stores as to negate any separate identity and accordingly under such circum-stances the employees in the Salem store do not constitute an appropriate unit.aAt the hearing the Respondent offered in evidence. the prehesring affidavit of Rizzotti.The General Counsel objected and Respondent withdrew its offerThe Union thereuponoffered the affidavit as its exhibit.The General. Counsel withdrew his objection. I re-jected the exhibit although the transcript of,the hearing does not show any ruling by theTrial ExaminerThe reporter has marked it as received in evidence and included it inthe exhibit file (not in rejected file) '-'My notes show it was rejected and at the end of thebearing I referred to it as a rejected exhibit by stating "The Union exhibit file consists ofa document identified as No.' 1. which was offered by the Union and which was rejected "Accordingly, the exhibit should be placed in the rejected file. 614DECISIONS-OF NATIONALLABOR RELATIONS BOARDThe Respondent, Primrose Super Market of Salem, Inc., operates a discount super-market in Salem, Massachusetts.There are five corporations which operate discount markets, all in Essex County,Massachusetts, as follows:Primrose Super Market of Salem, Inc., located in Salem; Primrose Super Marketof Peabody, Inc., located in Peabody; Primrose Super Market of Georgetown, Inc.,located in Georgetown; and Primrose Super Market of Haverhill, Inc., located inHaverhill.There are four other corporations:Associated Management Corporation which handles all of the office functions andpayroll and is responsible for the salaries of management and office help; CapitalLeasing Corporation which provides the trucking facilities from the wholesalers tothe various stores and the transfer of merchandise from store to store; PrimroseDevelopment Corporation which holds the leases on the real estate from the ownersand in turn leases the various properties to the individual operating corporations,except the Peabody Corporation; and Consolidated Advertisers, Inc., which handlesthe advertising for the five stores.The stores are separated from the Salem store approximately as follows: Pea-body-4 to 5miles;Georgetown-20 miles; Haverhill-28 miles; Newburyport-26 miles.Salem and Peabody are contiguous cities, the Respondent's Salem storebeing located about one-half mile from the Peabody city line.Prior to 1963 the five stores were operated as regular supermarkets and during1963 all the stores were converted to discount supermarkets on the followingdates:Newburyport-April 10; Salem-May 22; Peabody-July 10; Georgetown-July 10; and Haverhill-August 7.All the stores are serviced by a central office located in Haverhill, Massachusetts.The central office handles all the bookkeeping functions of all nine corporationsregarding payroll, bills, social security deductions, unemployment, and personnelrecords.The stock in all nine corporations is owned by George Karambelas andhis brother, Arthur Karambelas.George Karambelas is the general manager andtreasurer and Arthur Karambelas is president of all nine corporations.The officersand directors are the same for all nine corporations.The labor relations policyis the same for all stores and includes the same wage policy on rates, holidays,vacations, health and welfare, and other benefits and working conditions.All thestores have the same payroll week.The hours of business for the Salem and Pea-body stores are exactly the same.The frozen foods for all the five markets are warehoused in a large walk-in freezerin the Salem store and are transferred to each of the stores as required. Someof the groceries are stored in the Peabody store and others are stored in the Haverhillstore.The meats are delivered to the Peabody store and from there distributed tothe otherstores.The advertisingiscommonfor all five storesThe newspaper advertising inThe Salem News includes both the Salem and Peabody stores and the addresses ofboth stores are set forth on the same size and type print.The flyers and handbillsinclude the names and addresses of all five stores and each store is given equalmention.The same prices are charged in all the stores, the same merchandise is sold in allthe stores, and specials are put on sale in all the stores on the same dates and at thesame prices.Sales plans are determined by the meat, produce, and grocery super-visors and are the same for all the five stores.The retail prices for the merchandiseis set by said supervisors.GeneralManager George Karambelas and the threesupervisors operate out of the central office in Haverhill, Massachusetts, and to-gether they have the overall responsibility for the operations of all five stores.Themeat supervisor has charge of the meat department in each of the stores.He doesthe purchasing (except emergency fill-in or shortages), prepares the advertising.determines the retail prices, interviews and recommends applicants for full-time andpart-time jobs in the meat departments, recommends transfers, both permanentand temporary, between the various stores, always subject to the approval of Gen-eralManager George Karambelas. If the net or gross return or the volume showsa decrease in a particular store, the meat supervisor discusses the matter with thedepartment meat manager of the particular store and the general manager and notwith thestore manager.The groceryand the produce supervisors act in the same capacity and with thesame functions and responsibility as the meat supervisor for the groceries andproduce department respectively in each of the stores.The three supervisors dis-cuss with George Karambelas wage increases for the employees in their respective'departments. PRIMROSE SUPER MARKET OF SALEM, INC.615The generalmanagerand the three supervisors usually visit all thestores severaltimes each week.George Karambelas testified that employees are issueda manualwhen hired showing that they are hired subject to transfer but upon further exam-ination Karambelas admitted that employeemanualswere not given to employeesin 1962 or 1963.Furthermore, there is the testimony of Salvatore Perotta, officemanager of theSalem store,who denied that anything was said to him in connectionwith transfers at the time he was hired.The generalmanagerafter consultation with the supervisors and thestoreman-ager determines the number of employeesin each store.The evidence in the recordsupportsthe conclusion that the unit at the Salemstoreisanappropriateunit.The General Counsel has the burden of proving onlythat the unit soughtis anappropriateunit;not that theunitis the most appropriateunit.(Dixie Belle Mills, Inc., a Wholly-Owned Subsidiary of Bell Industries, Inc.,139 NLRB 629, 631.)InSav-On Drugs, Inc.,138 NLRB 1032, the Board held thatsingle-store unitsmay be found appropriate after looking to the totality of the circumstances includ-ing but not limited to the circumstances found to be decisive in that case .4The circumstances in the instant case which would allow a finding that the Salemstore unit is an appropriateunit are asfollows:(a)The Salem store is geographically separated from the other stores by dis-tancesranging from 5 to 28miles, i.e.,28 milesfrom the Haverhill store; 26 milesfrom the Newburyport store; 20 miles from the Georgetown store; and 5 miles fromthe Peabody store.The Salem storeismost distantfrom the Haverhill store wherethemain offices are located.Because of this geographic separation the variousstores advertisedin separatenewspapers based onareacirculation.The Haverhilland Georgetown stores advertise in a Haverhill newspaper.The Newburyportstore advertises in a Newburyport newspaper and the Salem newspaper carried theadvertising for the Salem and Peabody stores.Different competitive markets re-sulted from the geographicseparationin that although theSalemand Peabodystores are open duringthe samehours, the Newburyport, Georgetown, and Haver-hill stores are open at other times.(b) The fivestores areseparatelyincorporated.(c)The substantial authority of the Salem storemanagerisanother factor infinding thata single-storeunit is appropriate.General Manager George Karambelas,Grocery Supervisor Moore, and Store Managers Perrotta and Ouellette all concededthat the store manager of the Salemstore is in chargeof the day-to-day operationsof the store even though the general manager, produce supervisor,meat super-visor, and grocery supervisor have overall responsibility over the fivestores.As part of his duties the Salem store manager unlocked and opened the store eachmorning.He was the only one in the Salem store who knew the combination to thesafe.Each morning he would withdraw from the safe the money for the cashregisters.He checked with department heads to see how they were set formerchandise for each day, if they knew their sales plans, what their sales plans were,and their sale items.The store manager maintained the master price book in eachstore and maintained and created the displays in the store and directed his departmentheads on these matters.He also had the responsibility to handle customer com-plaints.StoreManager Perrotta of the Salem store was paid a salary with a bonusarrangement based on sales of the store.He had complete authority to make out theweekly work schedules of all the employees in the store and only he could givepermissionto employees to leave their work early.The storemanagergives initialapproval to employees who want to lay off and also had authority to lay off andrecallemployees.StoreManager Perrotta testified that he had determined that twoemployees should be laid off because there was a slack in business.He also had fullauthority to arrange the break Periods of the employees and had authority to fireor effectively recommend the firing of employees and to hire full-time and Part-timeemployees or to effectively recommend that they he hiredBoth Store ManagerPerrotta and General Manager Karambelas testified that Karambelas did not even seeany of the 20 part-time employees who were hired in May 1963. In additionKarambelas consulted with Perrotta when a new store manager for the Salemstore was appointed.The store manager took the employees' timecards off the rack4In finding a single-store unit noproprinte the Board inSal)-On Drugs, Rvprecon-sidered: (1), the geographic separation of the single store; (2) the substantial authorityof the store manager: (2) the minimal interchange of employees between the single storeand other stores ; (4) the absence of a bargaining history for any of the employees in thedivision or broader group, and (5) the fact that no labor organization is seeking to rep-resent employees on a broader basis. ,616DECISIONSOF NATIONALLABOR RELATIONS BOARDand figured the hours of pay that each employee was entitled to receive.The storemanager made the bank deposits in a Salem bank. Store Manager Perrotta testifiedthat he had a meat manager, produce manager, grocery manager, and assistantgrocery manager working under him and they in turn had employees working underthem.All five stores have a store manager and assistant store manager.Although the advertising plan for all five stores is prepared by Karambelas andthe three supervisors, each store manager is consulted about the sales plan andthe effectiveness of each advertisement.Even though the produce, grocery, and meat supervisors make the general purchasesfor all five stores there is no central warehouse for the chain.Aside from specialsale items the Salem store manager and his department heads call suppliers to fillin with needed merchandise.Most of the merchandise sold in the Salem store isshipped directly from the suppliers.Each store had the following approximatestorage areas:Haverhill-4,000 to 5,000 square feet; Peabody-5,000 square feet;Salem-3,500 square feet; Georgetown-2,500 square feet; and Newburyport-1,400square feet.The Salem store had a larger freezer than the other stores.Althoughthe Haverhill and Peabody stores held more storage merchandise than the Salemstore it is apparent from the size of the storage area of each store that the use of thePeabody and Haverhill stores for warehousing functions was limited.GrocerySupervisor Moore testified that at least 60 percent of the grocery items is shipped tothe Salem store direct from one wholesaler. In addition, two other grocerywholesalers are used in Salem to ship directly to the Salem store. Store ManagerOuellette testified that if he determines that more grocery merchandise is needed hedirects his grocery department head to order more. In addition he testified that hewould have his produce department head call the produce supervisor for more pro-duce if he determined that more produce is needed.Ouellette further testified that60 percent of the meat delicatessen items is ordered on a local basis by the butchersworking in the Salem store. Store Manager Perrotta testified that he made purchasesof daily loads of groceries and that his department heads would do the major purchas-ing of groceries, produce, and meats except for sale items which would be purchasedby the supervisors.Each of the five stores operated under separate seniority lists.The Salem storemanager operates on a budget and it is his responsibility to keep within the payrollbudget since he has a certain amount of money to use in his store for payroll.Al-though pay increases are based on a time schedule the work performance of eachemployee was an essential element to every pay increase and required the considera-tion and advice of the store manager.(d) The degree of interchange of employees between the Salem store and theother stores is another circumstance to be considered in determining the appropriate-ness of the single-store unit. InSav-On Drugs, Inc., supra,a single-store unit wasfound appropriate even though there existed "some degree of interchange of em-ployees between the stores to accommodate unexpected fluctuations in business vol-ume." In the instant case, Karambelas testified that business volume was an im-portant consideration in making transfers.Furthermore, in theSav-On Drugs, Inc.,case as in the instant case employees were assigned and transferred to stores wherethey are most needed.Also in theSav-On Drugs, Inc,case transfers were made forrelief work and emergencies and 26 employees were transferred temporarily to assistin the opening of two new stores. In the instant case it is clear that a large part of thetransfers in 1963 was made in connection with the changeover of the five stores froma regular retail food operation to a discount food operation.Store Manager Perrotta testified that there were more transfers in 1963 than usualbecause of the changeover.Perrotta could recall only three permanent transfersinto the Salem store from January to November 1963.Only one full-time employeewas permanently transferred out of the Salem store during the same period. Perrottacould not recall one temporary transfer into or out of the Salem store during the samenerindPerrotta further testified that no part-time employees were transferred intothe Salem store 5 It thus appears from the testimony of Perrotta that aside from theinterchange connected with the changeover of the stores the transfers affecting theSalem store were minimal5In 1963 there were 65 temporary transfers between all the stores of which 14 weretemporary transfers involving 6 different employeesfromthe Salem store to the other4 stores.Durine 1963, there were 14 permanent transfers between the various storesand 5 of these were transferred to the Salem store and 1 was transferredfromthe Salemstore PRIMROSE SUPER MARKET OF SALEM, INC.617Store Manager Ouellette testified that most of the transfers in and out of the'Salem'store involved the Peabody store.General Manager Karambelas also admitted thatmost of the interchange affecting the Salem store involved the Peabody store.Thusit is apparent that the evidence of interchange did not serve to join all five stores.Karambelas further testified that- most of the transfers of full-time employees in1962 and 1963 involved department heads.The record further-establishes that over 60 percent of the part-time employeesof the Salem store lived in the city of Salem.Usually in all five stores the part-timeemployees lived in the city where the store was located.Transfers of part-timeemployees in connection with the changeover of the stores were made only withthe employees'consent.The changeovers to discount operations of the five stores on the various datesset forth,supra,resulted in large fluctuations in the number of employees in eachstore-Newburyport from 13 to 37 employees,Salem from 11 to 48,Georgetownfrom 14 to 48, Peabody from 35 to 60, and Haverhill from 15 to 40.Karambelastestified that transfers were required to make the changeovers.The transfers intoone store necessitated by the changeover also resulted in interchange in the otherstores.It is apparent therefore the transfers occurring a few weeks before eachchangeover and a few weeks after_each changeover were chiefly caused by the change-overs encompassing the months of April through August 1963.These transferswere unusual just as were the 26 employees who were transferred to assist in theopening of two new stores in theSav-On Drugs,Inc.,case,supra.In view of thetotal number of employees in the Salem store and the other four stores it appearsthat few permanent transfers affected the Salem store in 1962 and 1963.Therewere no permanent transfers in 1962._Part-time employees who constituted the major part of the employee force usuallylived in the city where each store was located and were never permanently trans-ferred.Most of the transfers of part-time employees involving the Salem storewere made in connection with the changeover and then only with the consent ofthe employees.Thus it appears that the interchange of employees between the Salem store andthe other four stores was minimal under ordinary times.(e)The evidence established that neither the Union nor any other labor orga-nization is seeking to represent employees on a basis broader than the single-storeunit.The record further shows that there is no past bargaining history for any ofthe employees in a broader group or multistore basis.The fact that an electionwas held in 1960 encompassing employees of four stores pursuant to a consentagreement for an election has no bearing on- the appropriateness of a single-storeor multistore unit.The election was not held pursuant to any Board determinationof the appropriate unit and theSav-On Drugs,Inc.,case had not then been decided.I am unaware of any Board or court case authority to support a contention thatan election held in a unit pursuant to a consent agreement of the parties has anybearing on any future unit determinations by the Board.On the basis of the entire record and considering the totality of all the circum-stances, I find that all full-timeand regular part-time employees of the Respondentat its Salem store, exclusive of casual employees,guards, and all supervisors asdefined in Section 2(11) of the Act,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.Accordingly,on the basis of the entire record,I find that by refusing to bargainwith the Union as the majority representative of the employees in the unit foundappropriate the Respondent violated Section 8(a) (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with its operations set forth in section I,above,have a close,intimate, andsubstantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices I shallrecommend that it cease and desist therefrom and 'take certain affirmative actiondesigned to effectuate the policies of the Act.I have found that on August 9, 1963,and at all times thereafter,the Union was the authorized and exclusive representa-tive of the Respondent's employees in an appropriate unit for the purposes of col- 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDlective bargaining and that on and after that date the Respondent refused to bargainwith said representative in violation of the Act.Accordingly I shall recommendthat the Respondent be ordered to bargain, upon request, with the Union as theauthorizedand exclusive representative of its employees in the appropriate unitdescribed herein; and in the event an understanding is reached embody such under-standing in a signed agreement.In view of the nature of the unfair labor practices found to have been committedthe commission of similar and other unfair labor practices reasonably may beanticipated.I shall therefore recommend that the Respondent be ordered to ceaseand desist from inanymanner infringing upon rights guaranteed to its employeesby Section 7 of the Act.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local 1435, Retail Clerks International Association, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.All full-time and regular part-time employees of Respondent at its Salem,Massachusetts, store, exclusive of casual employees, guards, and all supervisors asdefined in the Act, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.4.At all times since August 9, 1963, and continuing to date, the Union has beenthe exclusive collective-bargaining representative of all employees in said unitfor the purposes of collective bargaining with the Respondent regarding rates ofpay, wages, hours of employment, and other terms and conditions of employment.5.By refusing on August 9, 1963, and at all times thereafter to bargain collec-tivelywith the Union as the exclusive representative of its employees in the unitfound appropriate, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Act.6.By its interrogation, threats of reprisals, and creating the impression of surveil-lance to its employees concerning a meeting place, meeting, and activities of theUnion or other concerted or union activities and soliciting employees to withdrawfrom the Union thereby interfering with, restraining, and coercing its employees inthe exercise of their rights guaranteed by Section 7 of the Act, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Primrose SuperMarket of Salem, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith concerning wages, hours, andother terms and conditions of employment with Local 1435, Retail Clerks Inter-national Association, AFL-CIO, as the exclusive representative of all its employeesin thefollowing appropriate unit:All full-time and regular part-time employees of Respondent employed at itsSalem store, exclusive of casual employees, guards, and all supervisors as defined inSection 2(l 1) of the Act.(b) Interrogating its employees concerning their union membership in the above-named Union, or any other labor organization, in the manner constituting interfer-ence,'restraint, or coercion in violation of Section 8(a)(1) of the Act.(c), Threatening its employees with reprisals if they engaged in union or concertedactivities, and soliciting employees to withdraw from the-Union.(d)Creating the impression of surveillance of union activities.(e) In any other manner interfering with, restraining, or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Upon request, bargain collectively with the above-named Union as theexclusive representative of all the employees in the unit found to be appropriateand embody in a signed agreement any understanding reached. PRIMROSE SUPER MARKET OF SALEM, INC.619(b) Post at its place of business in Salem,Massachusetts,copies of the attachednotice marked "Appendix." 6 Copies of said notice to be furnished by the RegionalDirector for Region 1, shall, after being duly signed by the Respondent's representa-tive, be posted by it immediately upon receipt thereof, and be maintained by it for.a period of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees customarily are posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered, defaced, or cover by anyother material.(c)Notify said Regional Director, in writing, within 20 days from the receiptof this Decision, what steps the Respondent has taken to comply herewith.?IIn the event that this Recommended Order be adopted by the Board the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall -be substituted for the words "a Decisionand Order"71n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read, "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that:WE WILL, upon request, bargain collectively with Local 1435, Retail ClerksInternationalAssociation,AFL-CIO, as the exclusive representative of allemployees in the bargaining unit described below with respect to rates of pay,wages, and other conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement.The bargainingunit is:All full-time and regular part-time employees employed at our Salemstore, exclusive of casual employees, guards, and all supervisors as definedin Section 2(11) of the Act.WE WILL NOT interrogate our employees concerning theirunionsympathies,membership, desires, and activities on behalf of the Union, or any other labororganization,in a mannerconstituting interference, restraint, or coercion inviolation of Section 8 (a)( 1 ) of the Act.WE WILL NOT threaten our employees with reprisal if they engagein union orconcerted activities.WE WILL NOT solicit employees to withdraw as members of the Union or toabandon their interest and activities on behalf of the Union.WE WILL NOT create theimpressionof surveillance concerningmeetings andactivities of the Union or other concerted or union activities of our employeesengaged in for the purpose of collective bargaining or other mutual aid orprotection.WE WILL- NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representatives of theirown choosing, and toengage inunion or other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities.All of our employees are free to become, remain, or refrain from becoming orremaining, members of any labor organization.PRIMROSESUPER MARKET OF SALEM, INC.,EmployerDated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and mustnot be altered, defaced, or covered by any other material. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's Regional Office, 24 SchoolStreet, Boston,Massachusetts, Telephone No. 523-8100, if they have any questionconcerning this notice or compliance with its provisions.Yellow Cab CompanyandRichardWilliam FieldsChauffeurs Union Local 265, International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of AmericaandRichard William Fields.Cases Nos. 20-CA-2791 and 20-CB-1105.August 28, 1964DECISION AND ORDEROn May 26,1964, Trial Examiner David Karasick issued his Decisionin the above-entitled proceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent Union filed exceptions to the TrialExaminer's Decision and a supporting brief, the General Counsel filedcross-exceptions and a supporting brief, and the Respondent Unionthereafter filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner and orders that Respondents, YellowCab Company, its officers, agents, successors, and assigns, and Chauf-feursUnion Local 265, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, its officers,agents, representatives, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order.'i The address of RegionalOffice20 asstated in Appendixes A and B of theTrial Exam-iner'sDecision is amended to read:"13050 Federal Building,450 Golden Gate Avenue,Box 36047,San Francisco,California,Telephone No. 556-3197."148 NLRB No. 6S.